DETAILED ACTION
This office action is in response to Applicant’s submission filed on 12/10/2020. This is a continuation case from 14982567. Claims 1-20 are pending in the application. As such, claims 1- 20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s)(IDS) submitted on 12/10/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,  6, 9, 10, 11, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (US20050055210A1)(herein "Venkataraman"), and Park et al. (US20170365251A1)(herein "Park").

Regarding claims 1, and 11, Venkataraman teaches [A computer-implemented method when executed on data processing hardware causes the data processing hardware to perform operations comprising- claim 1] and [A system comprising: data processing hardware; and memory hardware in communication with the data processing hardware and storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising – Claim 11]: (Venkataraman, Par. 0016:” The speech recognition front end 103 receives and samples spoken input, and then measures and extracts features or characteristics of the spoken input that are used later in the speech recognition process. The speech recognition engine 105 may include a search method [such as a Viterbi search method] and acoustic models [such as models of individual phonemes or models of groups of phonemes] used in the speech recognition process. The processor 107 and associated memory 109 together operate as a computer to control the operation of the front end 103 and the speech recognition engine 105. The memory 109 stores recognizable words and word sets 111 in an accessible database that is used by the system 101 to process speech. Memory 109 also stores the software 115 that is used to implement the methods of the present invention. Both the speech recognition front end 103 and the speech recognition engine 105 may be implemented in hardware, software, or combination of hardware and software [e.g., using Application Specific Integrated Circuits [ASIC]], where the software is loaded from a storage medium [e.g., an I/O device] and operated by the processor 107 in the memory 109 of the system 101. As such, in one embodiment, the speech recognition front end 103 and/or the speech recognition engine 105 can be stored on a computer readable medium or carrier [e.g., RAM, magnetic or optical drive or diskette, and the like].”).
receiving an audio signal characterizing an utterance captured by a computing device associated with a user; (Venkataraman, Par. 0019:” When a speech signal that represents a spoken utterance is received [step 201], a speech recognition “pass” is performed by applying a first language model to the speech signal [step 203].”, and Par. 0027:” In step 415, the method 400 receives a signal [e.g., a spoken request for data] from a user. For example, a user may dial a music server on his cellular phone and say, “I'd like to listen to ‘Radio Gaga’ by Queen.” In step 420, the method 400 generates one or more hypotheses [e.g., proposed data matches] in response to the user signal by decoding the signal using the initial wordgraph computed in step 410.”).
generating, using a [[class-based]] language model, a word lattice representing a transcription hypothesis path that traverses a sequence of terms corresponding to a respective transcription for the utterance, the sequence of terms [[including a class identifier]]; (Venkataraman, Paras. 25-26 and 28, an initial language model is provided, from which an initial wordgraph [lattice] is computed. The initial wordgraph [lattice] is a network of words that a user signal (e.g., a spoken request – thus the words/utterances corresponding to a transcription for the spoken request (utterance)) could (thus a hypothesis path – further disclosed in para 26 to include domain based biases) possibly include, and further in Par. 28, disclosing that there is a confidence score for each of the words appearing in each of the hypotheses [transcription hypothesis] produced in step 420).
[[expanding the word lattice with a list of user-specific class-based terms]] derived from a context associated with the user, the list of user-specific class-based terms belonging to a class associated with the class identifier included in the sequence of terms; and (Venkataraman, Paras. 0028, 35 and 26:  confidence scores are computed by combining the hypotheses [transcription hypothesis] produced in step 420 into a second wordgraph [lattice], and Par. 0035:” one or more new hypotheses are generated using an updated wordgraph [lattice] computed from the second language model produced in step 490, and a subsequent language model can be constructed based on the union of the results obtained from all of the iterative queries (thus context associated with the user), where para. 26 teaches that the initial language model is constructed using a domain-specific language model, where a class-based language model may be used).
Venkataraman fails to explicitly disclose, however, Park teaches generating, using a class-based language model, [[a word lattice representing a transcription hypothesis path that traverses a sequence of terms corresponding to a respective transcription for the utterance,]] the sequence of terms including a class identifier; (Park, Paras. 358, and 363: ““The speech recognition device 230 may determine a class related to speech data , which include personal preferred content lists corresponding to the respective classes (class identifier), and where para. 363 teaches that identifying a class from speech data and determining a language model or an acoustic model corresponding to the identified class where speech recognition is performed by using the determined language model or acoustic model.”).
expanding the word lattice with a list of user-specific class-based terms [[derived from a context associated with the user, the list of user-specific class-based terms belonging to a class associated with the class identifier included in the sequence of terms;]] and (Park, Par. 0372:” In an operation S2709, the speech recognition data updating device 220 may update [expand] a language model or an acoustic model corresponding to the class determined in the operation S2707, based on the content information and the acoustic information. The speech recognition data updating device 220 may update a language model by detecting a new word included in the content information. Furthermore, the speech recognition data updating device 220 may update an acoustic model by applying the acoustic information, a global acoustic model, and a speaker-adaptive algorithm.”). Note, updating of the language model by detecting a new word included in the content information is expanding the language mode.
providing, using the expanded word lattice, a speech recognition result for the utterance. (Park, Par. 0368: “Referring to FIG. 27, in an operation S2701, the speech recognition data updating device 220 may obtain speech data and a text corresponding to the speech data. The speech recognition data updating device 220 may obtain a text corresponding to the speech data as a result of speech recognition performed by the speech recognition device 230.”, and Par. 0372:” In an operation S2709, the speech recognition data updating device 220 may update a language model or an acoustic model corresponding to the class determined in the operation S2707, based on the content information and the acoustic information. The speech recognition data updating device 220 may update a language model by detecting a new word included in the content information. Furthermore, the speech recognition data updating device 220 may update an acoustic model by applying the acoustic information, a global acoustic model, and a speaker-adaptive algorithm.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman in view of Park to derive from a context associated with the user, the list of user-specific class-based terms belonging to a class associated with the class identifier included in the sequence of terms represent a word lattice for a transcription hypothesis path that traverses a sequence of terms corresponding to a respective transcription for the utterance, providing, using the expanded word lattice, a speech recognition result for the utterance, in order to improve speech recognition efficiency based on situation information, as evidence by Park (See Par. 0172).

With respect to claim 6 and 16, Venkataraman teaches wherein the data processing hardware resides on the computing device. (Venkataraman, Par.  0042, disclosed method executed at a single computing device).

With respect to claim 9 and 19, Park further teaches determining the sequence of terms in the word lattice includes the class identifier; and in response to determining the sequence of terms in the word lattice includes the class identifier, obtaining the context data associated with the user. (Park, Par. 0362:” Furthermore, the speech recognition device 230 may generate language models corresponding to respective classes based on personal preferred content lists and speech recognition histories of the respective classes. Furthermore, the speech recognition device 230 may generate personalized acoustic models for the respective classes based on speech data corresponding to the respective classes and a global acoustic model by applying a speaker-adaptive algorithm [e.g., a maximum likelihood linear regression [MLLR], a maximum A posterior [MAP], etc.). Note that the determining the sequence of terms in the word lattice includes the class identifier was addressed in claim 1 based on the combination of Venkataraman and Park. Furthermore, Park teaches generate language models corresponding to respective classes based on personal preferred content lists and speech recognition histories of the respective classes. Since class identifier is derived from a context associated with the user, it is understood that based on class identifier one can obtain the context data associated with the user.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman in view of Park to determine the sequence of terms in the word lattice includes the class identifier; and in response to determining the sequence of terms in the word lattice includes the class identifier, obtaining the context data associated with the user, in order to improve speech recognition efficiency based on situation information, as evidence by Park (See Par. 0172).

With respect to claim 10 and 20, while Venkataran teaches [data] that flanks a pre-defined terms that occurs in the word lattice (see Venkataraman Paragraphs 0025, 0026, and 0028 - during speech recognition process, generating the candidate transcription comprises generating a lattice that identifies permutations of terms and respective probabilities which indicates each permutation accurately transcribes at least a portion of the utterance. Note: the class-based language model in Venkataran necessitates that among the determination of sequence of terms in the word lattice would include class identifiers within the sequence of pre-defined class-based term), Venkataran does not explicitly teach that the data is the class identifier, or that the pre-defined term is a class-based term.  Park teaches the class identifier, and a pre-defined class-based term (Park, Par. 0363:” During speech recognition, the speech recognition device 230 may identify a class from speech data and determine a language model or an acoustic model corresponding to the identified class. The speech recognition device 230 may perform speech recognition by using the determined language model or acoustic model.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman in view of Park to have the word lattice include the class identifier and pre-defined term as a class-based term, in order to improve speech recognition efficiency based on situation information, as evidence by Park (See Par. 0172).

Claim(s) 2-5, and 12 - 15  are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman, and Park, and in further view of Georges et al. (US20150058018A1)(herein "Georges").

Regarding claim 2 and 12, Venkataraman, and Park to explicitly disclose, however, Georges teaches wherein the list of user-specific class-based terms comprise names derived from a contact list of the user. (Georges, Par. 0075: the set of hypotheses to evaluate during are identified based on the results of the first speech processing pass, the first pass results including tags identifying a domain-specific vocabulary (e.g., addresses stored on a user's navigation device, the user's contacts at least some of which are stored on the user's smart phone or computer)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman, and Park in view of Georges to wherein the list of user-specific class-based terms comprise names derived from a contact list of the user, in order to improve the performance of mixed-content recognition, as evidence by Georges (See Par. 0059).

Regarding claim 3 and 13, Venkataraman, and Park to explicitly disclose, however, Georges teaches wherein the word lattice is represented by a finite state transducer. (Georges, Par. 0078: using a finite state automata representation [e.g., a weighted finite state transducer] for the set of hypotheses representing grammar for speech processing).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman, and Park in view of Georges to wherein the word lattice is represented by a finite state transducer, in order to improve the performance of mixed-content recognition, as evidence by Georges (See Par. 0059).

Regarding claim 4 and 14, Venkataraman, and Park to explicitly disclose, however, Georges teaches wherein the class-based language model comprises an n-gram language model. (Georges, Par. 0034: the language model as an N-gram language model).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman, and Park in view of Georges to wherein the class-based language model comprises an n-gram language model, in order to improve the performance of mixed-content recognition, as evidence by Georges (See Par. 0059).

Regarding claim 5 and 15, Venkataraman, and Park to explicitly disclose, however, Georges teaches wherein the class-based language model assigns each term in the sequence of terms in the word lattice a respective probability based on a statistical likelihood that the term would follow an immediately preceding n-1 terms. (Georges, Par. 0034: “… The language model may include, but is not limited to, a representation of word frequency of words in the natural language vocabulary and/or the probabilities of words following other words and/or word sequences [e.g., via an N-gram language model]. Specifically, the language model may represent the probability of words or word sequences following and/or preceding other words or word sequences so that high probability word sequences can be located and selected as recognition candidates [e.g., in an n-best list]. Language models of this general type are frequently utilized by natural language speech recognizers.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman, and Park in view of Georges to wherein the class-based language model assigns each term in the sequence of terms in the word lattice a respective probability based on a statistical likelihood that the term would follow an immediately preceding n-1 terms, in order to improve the performance of mixed-content recognition, as evidence by Georges (See Par. 0059).

Claim(s) 7, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman, and Park, and in further view of Dong Yu (20170178666A1)(herein "Yu").

Regarding claim 7 and 17, Venkataraman, and Park to explicitly disclose, however, Yu teaches wherein the operations further comprise, prior to generating the word lattice, processing, using an acoustic model, the audio signal to generate a set of candidate phonemes or linguistic units of the utterance. (Yu, Par. 0014, using an acoustic model that identifies phonemes, or other linguistic units that make up speech, within the audio signal).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman, and Park in view of Yu to wherein the operations further comprise, prior to generating the word lattice, processing, using an acoustic model, the audio signal to generate a set of candidate phonemes or linguistic units of the utterance, in order to improve the final estimation result, as evidence by Yu (See Par. 0039)

Claims 8, and 18  are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman, and Park, and in further view of Philips et al. (US20110055256A1)(herein "Philips").
Regarding claim 8 and 18, Venkataraman, and Park to explicitly disclose, however, Philips teaches wherein the operations further comprise asynchronously obtaining the context data associated with the user in parallel with generating the word lattice. (Philips, Par. 0081:  user database 104 is updated by new information coming from the ASR router 202, by new information coming from the ASR server 204, and user 130 database 104 contains a user 130 preferences table with various information, and Par. 0082: recognized words are tagged according to a set of types of queries, words, or information (including information in the user database). The set of tags and the mapping between word strings and tag sets may depend on the application. The tagger 230 may get words and other information from the ASR server 204, or alternatively directly from the ASR engine 208, and may make use of recognition models 218, including tagger models 232 specifically designed for this task. Each of the tag results may include probabilities or other scores indicating the likelihood or certainty of the tagging of the input word string.”, and Par. 0088:” For the recognition of a given utterance, a first process 504 may decide on an initial set of language models 228 for the recognition based on the set of information in the client state information 514, including application ID, user ID, text field ID, current state of application 112, or information such as the current location of the mobile communication facility 120. The ASR engine 208 may then run 508 using this initial set of language models 228 and a set of recognition hypotheses created based on this set of language models 228. There may then be a decision process 510 to decide if additional recognition passes 508 are needed with additional language models 228. This decision 510 may be based on the client state information 514, the words in the current set of recognition hypotheses, confidence scores from the most recent recognition pass, and the like. If needed, a new set of language models 228 may be determined 518 based on the client state information 514 and the contents of the most recent recognition hypotheses and another pass of recognition 508 made by the ASR engine 208. Once complete, the recognition results may be combined to form a single set of words and alternates to pass back to the ASR client 118.”). Note: As disclosed from the above paragraphs, user context data which includes client state data are gathered over time, as such it is imperative that is asynchronously retrieved. At the same time word lattice is independently process via the recognized words as discussed above as such can be processed in parallel with the context data gathering process.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Venkataraman, and Park in view of Philips to wherein the operations further comprise asynchronously obtaining the context data associated with the user in parallel with generating the word lattice, in order to improve the speech recognition results, as evidence by Philips (See Par. 0107).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Yi Su (US-8812299B1) teaches Col. 2, lines 14 – 28:” Embodiments herein include novel generation and use of a class-based language model. For example, one embodiment herein includes assigning a common word found in a word pool to each of multiple classes in a class-based language model. Embodiments herein include deriving a first class of words from the word pool, the first class of words including a first group of words that appear in a first context in the word pool; and deriving a second class of words from the word pool, the second class of words including a second group of words that appear in a second context in the word pool. Assignment of a common word to multiple classes as discussed herein enables generation of a more accurate probability score indicating whether or how likely the common word follows a given sequence of one or more words in a sample text input.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/             Examiner, Art Unit 2656                                                                                                                                                                                           

/MICHELLE M KOETH/             Primary Examiner, Art Unit 2656